STATE OF MICHIGAN

                            COURT OF APPEALS


TROY WILLIAMS, ALLESHA MORRIS, JOSE                                  UNPUBLISHED
MIRELES, KIM HOPKINS, JOSH LAFAVE,                                   June 26, 2018
RYAN EBBINGHAUS, MAMUDA CHAM,
KYLE SMITH, and CRAIG WALSH,

               Plaintiffs-Appellees,

v                                                                    Nos. 335467; 335662
                                                                     Ingham Circuit Court
CITY OF EAST LANSING, WAYNE BEEDE,                                   LC No. 15-000049-NI
TODD SNEATHEN, and CATHRYN
GARNHAM,

               Defendants-Appellants.


Before: CAVANAGH, P.J., and HOEKSTRA and BECKERING, JJ.

PER CURIAM.

        Plaintiffs, Troy Williams, Allesha Morris, Jose Morales, Kim Hopkins, Josh LaFave,
Ryan Ebbinghaus, Mamuda Cham, Kyle Smith, and Craig Walsh brought this action alleging
that they were exposed to asbestos and mercury between 2013 and 2014, during their
employment at the East Lansing Wastewater Treatment Plant. In Docket No. 335467,
defendants, the city of East Lansing, Wayne Beede, Todd Sneathen, and Cathryn Garnham,
appeal by right the trial court’s order denying their motion for summary disposition under MCR
2.116(C)(7) on the basis of governmental immunity. In Docket No. 335662, defendants appeal
by leave granted the same order, which also denied summary disposition under MCR
2.116(C)(4) (subject-matter jurisdiction), (8) (failure to state a claim), and (10) (no genuine issue
of material fact) with respect to defendants’ additional arguments that plaintiffs’ claims were
barred by the exclusive remedy provision of the Workers’ Disability Compensation Act
(WDCA), MCL 418.101 et seq., and that plaintiffs failed to demonstrate the presence of an
existing injury. Because defendants are correct that the WDCA’s exclusive remedy provision
bars plaintiffs’ claims, we must reverse and remand for entry of summary disposition in favor of
defendants.

                                             I. FACTS

       Plaintiffs were employed as pump operators and maintenance specialists at East
Lansing’s Wastewater Treatment Plant (WWTP). As part of their job duties, they were required

                                                -1-
to go through tunnels where steam pipes had asbestos-containing insulation. During their
employment tenure, a three-ring binder existed on the property that had been generated in 2007
when the city of East Lansing retained Fibertec Industrial Hygiene Services, Inc. (Fibertec) to
perform a comprehensive building inspection in order to assess the status of their asbestos
containment. The report from this study indicated that some materials that were tested contained
asbestos, while others did not. Fibertec recommended, among other things, that the city notify
building personnel of the known and assumed asbestos-containing materials on the property, that
it provide asbestos hazard awareness training, and that any materials that might contain asbestos
be labeled. Retired Process Control Supervisor Charles Peterson stated that he did not inform
employees about asbestos or provide asbestos training, and Retired Superintendent Jeffrey
Johnson testified that materials containing asbestos were not labeled and no warning signs were
placed. However, Peterson stated that abatements of friable asbestos were performed between
2007 and 2010.

         Plaintiffs Williams and LaFave testified that they discovered and cleaned up pieces of
asbestos insulation on the floor of the tunnels starting in April 2013. Williams and LaFave
testified that defendant Beede, a maintenance supervisor, threatened to fire them if they
mentioned asbestos in the plant. Beede and Johnson testified that most of the plant’s insulation
was fiberglass, and Beede stated that he knew the difference between fiberglass and asbestos
insulation.

        Plaintiff Morris testified that she began raising safety issues with defendant Garnham in
October 2013. A safety committee was formed, which met in October 2013, January 2014, and
February 2014. According to Williams, in January 2014, more material fell and he began asking
why it had not been picked up. Beede admitted that he suspected that the insulation brought to
his attention in January 2014 might contain asbestos. Beede stated that he told LaFave to clean it
up, but when LaFave raised the possibility that it might contain asbestos, Beede told LaFave to
“just leave it alone then.” According to Beede, he was in the process of contracting someone to
remove the insulation and repair the steam line.

         On February 25, 2014, Morris noted in an e-mail that she and Williams had been
informed of the 2007 asbestos report for the first time at a safety meeting. According to
Garnham, Morris and Williams came to her office to express a concern about asbestos in the
plant and raised concerns about Beede directing employees to clean up materials that could
contain asbestos. Garnham showed them the 2007 asbestos report. Williams and Morris
testified that this was the first time they learned about the report.

         On February 27, 2015, defendant Sneathen e-mailed Garnham, stating that “the asbestos
that is no longer on the piping needs to be taken care of.” Garnham e-mailed Sneathen indicating
that Fibertec had been contacted to do air quality sampling. The same day, Garnham issued a
memorandum to the plant staff advising them that “[t]here are several areas of the [plant] where
pipe insulation material has fallen off or is damaged. This material may contain asbestos.” The
memorandum informed employees of the locations where the insulation had fallen, notified them
that a contractor would be coming on-site to properly remove and dispose of the material, and
cautioned them as follows, typed in bold font: “Avoid going into areas where insulation has
fallen off or is damaged! Do not disturb any of this material! Do not attempt to clean up or
remove this material!” It also requested that the staff notify Garhnam if anyone observed

                                               -2-
additional locations where insulation had fallen off or been damaged so that it could properly be
tested and removed.

        Fibertec removed six linear feet of asbestos-containing pipe insulation from the tunnel
floor on February 27, 2014. Fibertec reported that air clearance samples indicated a
concentration below state-imposed levels and “the area is safe to re-occupy following the proper
clean-up and disposal of the debris by a licensed contractor.” Subsequently, additional
abatements were performed based on employee reports, and the remainder of the plant’s asbestos
insulation was abated and replaced between February 9, 2015, and March 5, 2015.

       There was also a mercury spill at the plant in November 2013. Beede testified that he
intended to clean a manometer, which had not been working properly. The manometer contained
mercury. Williams stated that he told Beede that he did not know if they should have mercury in
the shop, to which Beede responded by laughing. Beede told another employee that mercury
was harmless and he had played with it as a child. Williams left for lunch, and when he returned,
“we opened the door, [Beede] was just sitting there with a manometer upside down, like on this
block of wood, and then there was a big pool of mercury about the size of a basketball.”
Williams stated that later in the day, the mercury was gone and the manometer was in the sink,
which feeds into the wastewater system at the plant.

         Williams stated that at the end of the day, which was a Friday, he and Scott Hauser
decided to inform Garnham about the incident. Hauser testified that he called Garnham, who
told him that she would speak with Beede on Monday morning. Various employees testified that
Garnham asked Beede about the mercury the following Monday and Beede denied that a spill
had occurred. The employees stated that Garnham took Beede at his word and did not take
further action. Beede testified at his deposition that when Garnham asked him if there was a
spill, he “may have said no” because he “didn’t think it was a big deal.”

        Plaintiff Mireles testified that he spoke with Garnham in the middle of February 2014 and
asked Garnham if Beede had poured mercury down the shop sink. According to Mireles,
Garnham responded that “he better not have.” According to Williams, in March 2014, he spoke
with a friend who was a hazardous waste specialist. Williams’s friend informed Williams that
mercury was “very, very dangerous” and that Williams should report the spill to governmental
safety agencies. Williams subsequently initiated a union meeting, where Williams and Morris
decided to confront defendants about the mercury and asbestos in the plant.

       Morris testified that she called defendant Sneathen and Human Resources Director Shelli
Neumann and, at a meeting that same day, she told Sneathen and Neumann that there had been a
mercury spill. Morris testified that “they both seemed like they hadn’t heard anything about it”
and that “[t]hey both responded like they didn’t know.” Williams testified that the health
department arrived during the meeting and found mercury in the shop. Sneathen and Neumann
decided to place Garnham and Beede on administrative leave, and Neumann testified that she
began immediately investigating the incident.




                                               -3-
       On April 15, 2014, the Ingham County Bureau of Environmental Health informed
Sneathen that “[w]e did not find mercury vapor concentrations above [MIOSHA1] regulations for
worker protection.” The bureau removed the manometer and vacuumed up visible beads of
mercury. The city was ultimately cited for not properly disposing of the mercury.

        Plaintiffs filed a complaint, alleging in pertinent part one count of intentional tort.
Plaintiffs alleged that defendants intentionally and continuously exposed plaintiffs to asbestos
and failed to warn plaintiffs of the asbestos in the plant. Plaintiffs also alleged that various
workers were exposed to mercury, which was not properly cleaned up. Plaintiffs claimed that, as
a result, defendants had intentionally exposed workers to asbestos and mercury, with actual
knowledge of the dangers of such exposure and with reckless disregard for plaintiffs’ health and
safety.

        Defendants moved for summary disposition under MCR 2.116(C)(4), (7), (8), and (10).
Defendants alleged that the WDCA’s exclusive remedy provision, MCL 418.131(1), barred
plaintiffs’ claims because plaintiffs had not demonstrated an intentional tort as an exception to
that provision. Defendants argued that there was no evidence that they deliberately acted or
failed to act with actual knowledge of specific risks, or with the purpose of injuring plaintiffs.
Defendants also alleged that plaintiffs’ claims were barred by governmental immunity and
because plaintiffs had not established existing injuries. The trial court denied defendants’ motion
on all grounds. Specifically, the court denied East Lansing’s motion for summary disposition on
the ground that the public building exception barred the city’s claim of governmental immunity,
and the individual defendants’ motion for summary disposition on the ground that the WDCA’s
exclusive remedy provision did not bar plaintiffs’ claims.

                                 II. STANDARD OF REVIEW

        This Court reviews de novo a trial court’s ruling on a motion for summary disposition.
Maiden v Rozwood, 461 Mich. 109, 118; 597 NW2d 817 (1999). A claim regarding the WDCA’s
exclusive remedy provision “necessarily constitutes a challenge to the trial court’s subject matter
jurisdiction over the claim.” Harris v Vernier, 242 Mich. App. 306, 313; 617 NW2d 764 (2000).
A party may move for summary disposition under MCR 2.116(C)(4) if “[t]he court lacks
jurisdiction of the subject matter.” When considering a motion under MCR 2.116(C)(4), the trial
court must determine whether the pleadings demonstrate that the defendant is entitled to
judgment as a matter of law, or whether the affidavits and other proofs show that there is no
genuine issue of material fact regarding the trial court’s jurisdiction. Cork v Applebee’s of Mich,
Inc, 239 Mich. App. 311, 315; 608 NW2d 62 (2000). A genuine issue of material fact exists if
reasonable minds could differ on the issue. Johnson v Detroit Edison Co, 288 Mich. App. 688,
695; 795 NW2d 161 (2010).




1
    The Michigan Occupational Safety and Health Administration.


                                                -4-
       Whether an intentional tort exists under the WDCA is a question of law. MCL
418.131(1). This Court reviews de novo questions of law. Mudel v Great Atlantic & Pacific Tea
Co, 462 Mich. 691, 735; 614 NW2d 607 (2000).

                                        III. ANALYSIS

        Defendants argue that the trial court erred by denying summary disposition on the ground
that the WDCA’s exclusive remedy provision barred plaintiffs’ claims. We agree.

       The right to the recovery of benefits under the WDCA is the exclusive remedy for
employees against an employer for work-related injuries or occupational disease. MCL
418.131(1); Johnson, 288 Mich. App. at 695-696. The sole exception to this provision allows
recovery if the employee can prove that the employer committed an intentional tort. MCL
418.131(1); Johnson, 288 Mich. App. at 696.

        “For purposes of the WDCA, an ‘intentional tort’ is not a true intentional tort.” Bagby v
Detroit Edison Co., 308 Mich. App. 488, 491; 865 NW2d 59 (2014), citing Travis v Dreis &
Krump Mfg. Co., 453 Mich. 149, 168; 551 NW2d 132 (1996) (opinion by Boyle, J.). Rather, the
pertinent statute creates a “rigorous threshold for a claim of intentional tort.” Travis, 453 Mich.
at 180. MCL 418.131(1) provides in relevant part:

       An intentional tort shall exist only when an employee is injured as a result of a
       deliberate act of the employer and the employer specifically intended an injury.
       An employer shall be deemed to have intended to injure if the employer had
       actual knowledge that an injury was certain to occur and willfully disregarded that
       knowledge.

        Thus, to avoid the WDCA’s exclusive remedy provision, employees must present
evidence that their employer undertook a deliberate act with the specific intent that an injury
would result. Travis, 453 Mich. at 169-172 (opinion by BOYLE, J.). A “deliberate act” may be
one of commission or omission. Id. at 169-170. Employees may prove an employer’s specific
intent to injure with direct evidence or with circumstantial evidence. Bagby, 308 Mich. App. at
491. Absent direct evidence of an employer’s intent to injure, employees may prove intent by
showing that “the employer had actual knowledge that an injury was certain to occur and
willfully disregarded that knowledge.” MCL 418.131(1). In other words, to prove an intentional
tort under the WDCA, “a plaintiff must show that ‘an employer . . . made a conscious choice to
injure an employee and . . . deliberately acted or failed to act in furtherance of that intent.’ ”
Bagby, 308 Mich. App. at 491, quoting Travis, 453 Mich. at 180 (opinion by BOYLE, J.).

        “Constructive, implied, or imputed knowledge” does not satisfy the WDCA’s knowledge
requirement; an employer’s knowledge must be actual. Travis, 453 Mich. at 173; Bagby, 308
Mich. App. at 492; Johnson, 288 Mich. App. at 697. Further, employees cannot prove an
intentional tort under the WDCA merely by showing that the employer had actual knowledge of
a dangerous condition or that a dangerous condition was likely to cause injury. Bagby, 308 Mich
App at 492-493. Rather, employees must show that the employer had actual knowledge that “an
injury was certain to occur and willfully disregarded that knowledge.” MCL 418.131(1)
(emphasis added). “Certain to occur” sets forth a very high standard that is met where there is no

                                               -5-
doubt that injury will occur. Travis, 453 Mich. at 173 (“When an injury is ‘certain’ to occur, no
doubt exists with regard to whether it will occur.”). To show that an employer “willfully
disregarded” actual knowledge that injury was certain to occur, employees must show that the
employer’s act or failure to act was more than mere negligence. Travis, 453 Mich. at 179. Thus,
“[a]n employer is deemed to have possessed the requisite state of mind when it disregards actual
knowledge that an injury is certain to occur.” Id. “In the case of a corporate employer, a
plaintiff need only show that a supervisory or managerial employee had actual knowledge that an
injury would follow from what the employer deliberately did or did not do. Johnson, 288 Mich
App at 697 (quotation marks and citation omitted).

        The WDCA sets a high bar for plaintiffs to hurdle when seeking to establish that their
employer committed an intentional tort. Because plaintiffs do not clear that bar, defendants are
entitled to summary disposition pursuant to MCR 2.116(C)(4).

        With regard to defendant East Lansing, it is undisputed that the managers and supervisors
who received Fibertec’s 2007 asbestos survey and resulting report neither shared the report with
employees nor acted on the report’s recommendations. Fibertec derived its “recommendations”
from the relevant standards adopted by the federal government and incorporated by reference
into the Michigan Occupational Safety and Health Act, MCL 408.1001 et seq., and the record
shows that East Lansing’s failure to act on them rightly resulted in the appropriate citations and
fines. However, the fact that authorities cited and fined East Lansing for health and safety
violations relative to its handling of asbestos-containing materials is not evidence that East
Lansing, through its managers and supervisors, deliberately acted with specific intent to injure or
with actual knowledge that injury was certain to occur. Deposition testimony from Peterson and
from Michael Asher, the plaint’s maintenance supervisor from 2006 to 2009, indicates an
awareness of the general hazards of friable asbestos and an understanding that abatements were
unnecessary where the asbestos was undisturbed. Nothing in the record suggests that the
managers and supervisors involved did not share the Fibertec study with employees or adopt its
recommendations with actual knowledge that injury was certain to occur.

         The same is true with regard to the individual defendants. Even if we assume for the sake
of argument that Beede, Garnham, and Sneathen knew that insulation in the steam pipe tunnels
contained asbestos, no evidence indicates that they had actual knowledge that injury was certain
to occur from exposure to the asbestos-containing material. The evidence shows that all three
knew that friable asbestos could be harmful and that Sneathen knew that, with “extremely long-
term exposure at extremely high-levels,” there was a risk of cancer. However, the individual
defendants’ knowledge of the general hazards of asbestos or even that exposure to friable
asbestos can result in injury is insufficient to prove intent under the WDCA. Bagby, 308 Mich
App at 492-493; see also Herman v City of Detroit, 261 Mich. App. 141, 149; 680 NW2d 71
(2004) (“An employer’s knowledge of general risks is insufficient to establish an intentional
tort.”). Moreover, it is worth noting that Fibertec collected and analyzed clearance air samples in
the tunnel following discovery of the asbestos-containing insulation debris on the floor of the
tunnel and found the airborne fiber concentration below state imposed levels.

       This case is similar to Agee v Ford Motor Co, 208 Mich. App. 363; 528 NW2d 768
(1995). The plaintiffs in Agee “claim[ed] damages from alleged exposure to asbestos during the
manufacturing processes at a Ford plant.” Agee, 208 Mich. App. at 364. They alleged in their

                                                -6-
complaint “that defendant had actual knowledge that injury was certain to occur because
asbestos dust and fibers were allowed to circulate throughout defendant’s plant . . . .” Id. at 366.
They further alleged “that defendant knew that asbestos exposure would lead to certain injury to
at least some of its employees.” Id. In support of these allegations, the plaintiffs proffered
testimony from an expert “that injury was certain to occur to about one-third of the employees at
defendant’s plant as a result of asbestos exposure.” Id. Defendant moved for summary
disposition of plaintiffs’ complaint under MCR 2.116(C)(4), (7), (8), and raised MCR
2.116(C)(10) as an additional ground for summary disposition. After the trial court denied the
motion on all grounds, defendant appealed.

        On appeal, this Court held plaintiffs’ allegation of intentional tort insufficient to
circumvent the exclusive remedy provision of the WDCA. As the Court explained, plaintiffs
failed to offer proof that defendant had “ ‘actual knowledge’ that injury was certain to occur to
any of its employees, let alone one-third of them. The complaint essentially alleges only that
defendant had knowledge that asbestos posed health hazards and that its ventilation system
exposed its employees to those hazards.” Id. at 366-367. Our decision in Agee controls
resolution of the asbestos claims in the case at bar. Plaintiffs’ general allegations that defendants
knew that asbestos posed health hazards to its employees and knew that it was exposing
plaintiffs to those hazards does not constitute an allegation of intentional tort sufficient to avoid
application of the WDCA’s exclusive remedy provision.2

        Plaintiffs argue on appeal that an employer should be deemed to have intended an injury
when the employer had actual knowledge of a dangerous condition and willfully disregarded that
knowledge. This is an incorrect statement of the law governing this case. As we explained
above, establishing an intentional tort under the WDCA requires employees to show that their
employer “ ‘made a conscious choice to injure an employee and . . . deliberately acted or failed
to act in furtherance of that intent.’ ” Bagby, 308 Mich. App. at 491, quoting Travis, 453 Mich. at
180 (opinion by BOYLE, J.). The element of intent is a high hurdle that plaintiffs simply fail to
clear. Plaintiffs establish that defendants elected not to act on their knowledge that the WWTP
housed asbestos-containing materials. However, they present no evidence that defendants acted
or failed to act with actual knowledge that injury was certain to occur or that they created a
continuously operative dangerous condition that they knew would result in injury. See Travis,
453 Mich. at 178 (indicating that a factfinder may conclude that an employer had knowledge that
an injury was certain to occur if the employer “subjects an employee to a continuously operative
dangerous condition that it knows will cause an injury, yet refrains from informing the employee
about the condition”).

    With regard to the mercury spill, plaintiffs failed both to plead in avoidance of the
WDCA’s exclusive remedy provision and to present evidence establishing a genuine issue of


2
  Notably, unlike in Agee, where the defendant’s internal memoranda established that some of
the pertinent air samples taken at the plant “exceeded the regulatory limits for asbestos,
indicating a health risk for employees[,]” Agee, 208 Mich. App. at 367, the record here shows that
the asbestos levels at the WWTP did not exceed the regulatory safety limits for asbestos.


                                                -7-
material fact regarding whether a supervisory or managerial employee actually knew that an
injury was certain to follow from Beede’s act of spilling mercury. Accordingly, defendants are
entitled to summary disposition pursuant to MCR 2.116(C)(4) and (8).

        Plaintiffs alleged in their amended complaint that defendants did not inform employees or
the proper authorities about Beede’s mercury spill and that in-house clean-up efforts were
inadequate and put employees at further risk. Based on these alleged facts, plaintiffs contended
that defendants exposed employees to mercury in reckless disregard of their actual knowledge of
the significant dangers of exposure to mercury. As previously indicated, however, evidence that
an employer had actual knowledge of a dangerous condition that was likely to cause injury is
insufficient to plead or prove an intentional tort under the WDCA. Bagby, 308 Mich. App. at 492-
493; Agee, 208 Mich. App. at 366-367. Nothing in plaintiffs’ factual allegations gives rise to a
reasonable inference that defendants deliberately acted with intent to cause injury.

        In addition, plaintiffs fail to present evidence that creates a genuine issue of material fact
regarding whether defendants deliberately exposed plaintiffs to mercury with the intent to injure.
Beede, who spilled the mercury out of the manometer, did not believe the mercury was
dangerous and told employees that he used to play with it as a child. The fact that Williams
found Beede sitting on a bench in the maintenance shop with a basketball-sized spill of mercury
at his feet further indicates that Beede did not believe that injury was certain to occur from any
continuously operative dangerous condition arising from the mercury spill. See Travis, 453
Mich. at 182-183 (observing that a supervisor’s willingness to operate an intermittently
malfunctioning machine is evidence that injury was not certain to occur). Garnham knew that
mercury was an environmental pollutant, but when she asked Beede if he had spilled mercury,
Beede responded negatively. Considering that two employees had informed her that Beede had
indeed spilled mercury, Garnham could have, and perhaps should have, done more by way of
investigation. Nevertheless, even if she had investigated further, nothing in the record indicates
that she had sufficient knowledge of mercury to know that a spill could, let alone would, cause
injury to employees. She had never received any training on mercury (or asbestos), and the
record suggests that she focused her concern on whether mercury had been poured down the
maintenance room sink and released into the wastewater system in the plant. Morris testified
that both Sneathen and Neumann appeared surprised to learn of the mercury spill, indicating that
neither Sneathen nor Neumann previously had knowledge of the spill, let alone an intent to
injure.

        It is admittedly stunning that a maintenance supervisor and a plant superintendent would
be so uninformed about how to handle the hazardous materials around which they and their
employees work. As was the case with the WWTP’s statutory violations involving asbestos-
containing material, authorities rightly cited and fined East Lansing for not having in place an
emergency plan to handle such spills, not informing employees of the spill, and not properly
cleaning the spill. Nevertheless, no record evidence indicates, nor did plaintiffs allege in their
complaint, that defendant East Lansing or the individual defendants subjected plaintiffs to a
continuously dangerous operative condition that they knew would cause injury and from which a
factfinder could infer the intent to injure necessary to establish the intentional tort exception to
the WDCA’s exclusive remedy provision. See Travis, 453 Mich. 178.



                                                 -8-
        Based on the foregoing, we conclude that plaintiffs did not establish a genuine issue of
material fact regarding application of the intentional tort exception to the WDCA’s exclusive
remedy provision. Therefore, the trial court did not have subject-matter jurisdiction over
plaintiffs’ claims. Accordingly, we do not reach the remainder of defendants’ issues on appeal.
We reverse the trial court’s order and remand for entry of summary disposition in favor of
defendants.

        Reversed and remanded for entry of summary disposition in favor of defendants. We do
not retain jurisdiction.



                                                           /s/ Mark J. Cavanagh
                                                           /s/ Joel P. Hoekstra
                                                           /s/ Jane M. Beckering




                                              -9-